Citation Nr: 0113608	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  98-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the right knee, status post arthroscopic surgery, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Herman, Counsel

INTRODUCTION

The veteran had active military service from June 1966 to 
October 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a November 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

In February 1999 the veteran testified from the RO at a 
videoconference hearing, before the undersigned Member of the 
Board, seated in Washington, D.C.  A copy of the transcript 
of that hearing has been associated with the claims folder.

This matter was remanded by the Board in August 1999 for 
further development.  In a rating decision of November 2000, 
the schedular evaluation for the veteran's right knee 
disability was increased from noncompensable to 10 percent, 
effective November 1, 1997.  Thereafter, the veteran 
continued his appeal for a higher evaluation so the case was 
returned to the Board in April 2001. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected right knee disability is manifested 
by some limitation of motion, but the limitation of extension 
does not more nearly approximate limitation to 15 degrees 
than limitation to 10 degrees and the limitation of flexion 
does not more nearly approximate limitation to 30 degrees 
than limitation to 45 degrees.

3.  The service-connected right knee disability is not 
productive of locking or instability.  


CONCLUSION OF LAW

A rating in excess of 10 percent for chondromalacia of the 
right knee, status post arthroscopic surgery, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his right knee 
disability.  The RO has found the claim to be well grounded, 
obtained all available medical records pertinent to this 
claim and provided the veteran with a current VA examination 
of this disability.  There is no outstanding evidence which 
should be obtained.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA. 

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Service connection for chondromalacia of both knees was 
granted in November 1982.  A noncompensable disability 
evaluation was assigned.  The noncompensable evaluation 
remained in effect when the veteran's current claim for an 
increased evaluation was filed in September 1997.  

An operative report form from St. Luke's Healthcare 
Association shows that the veteran was admitted to that 
facility on August 28, 1997, with the pre-operative diagnosis 
of a torn medial meniscus of the right knee.  An arthroscopy 
with resection of medial plica and chondroplasty of the 
patella was performed. 

The RO issued a rating decision in September 1997 that 
granted entitlement to a temporary total disability rating 
(100 percent), pursuant to 38 C.F.R. § 4.30, for post 
surgical convalescence for the period from August 28, 1997, 
until November 1, 1997. 

The veteran was afforded a VA orthopedic examination in 
October 1997.  Since undergoing arthroscopic surgery in 
August, he stated he had been experiencing intermittent pain 
with flare ups occurring when he stood too long.  He said he 
used a cane intermittently.  He reported that pain in his 
right knee only affected his life "a little bit."  On 
physical examination of the right knee, there was no evidence 
of swelling.  The joint was very stable and Mcmurray Test was 
negative.  Anterior and posterior Drawer Test and Lachman 
Test were also negative.  There was no sign of instability.  
Flexion was to 145 degrees and extension was to zero degrees.  
There was no pain on motion, but slight pain behind the 
patella bone when the patella was moved laterally.  X-ray of 
the right knee joint was unremarkable.  The diagnosis was 
chondromalacia of the right knee, status post arthroscopic 
surgery.

Outpatient treatment records from the Ann Arbor VA Medical 
Center (VAMC), dated from February to June 1998, show that 
the veteran was evaluated for complaints of numbness of both 
lower extremities.  Peripheral polyneuropathy was diagnosed 
following  nerve conduction studies and electromyography.  
There were no findings pertaining to the veteran's right 
knee.

At the February 1999 videoconference hearing, the veteran 
asserted that his right knee disability had increased in 
severity since his last VA examination.  He reported 
experiencing a limited range of motion of the right knee.  He 
said his right knee would swell on a daily basis, and that 
the swelling would occur several times a day.  The veteran 
also indicated that his right knee would go out on him 
between two and three times a day.  He stated that he wore 
knee braces.  He contended that his right knee disability was 
extremely debilitating.  He said his right knee condition 
prevented him from working and performing most household 
chores.  He reported that he had a claim for disability 
benefits pending with the Social Security Administration.

The veteran was afforded an orthopedic examination in March 
1999.  At that time, there was no evidence of swelling or 
tenderness of the right knee.  There was no joint line 
tenderness or effusion.  Right knee range of motion testing 
revealed flexion to 90 degrees and extension to 5 degrees 
because of weakness of the quadriceps muscle group.  The 
right knee was very stable.  There was evidence of 
neurological deficits.  The clinical impression was 
degenerative joint disease of the knees and peripheral 
neuritis of the lower extremities, bilaterally.

In September 1999, the veteran was afforded an orthopedic 
examination.  He complained of pain, weakness, stiffness, 
occasional swelling, and instability of both knees.  He said 
his knee problem was continuous, and that it became worse 
after walking.  He was noted to use braces on both knees and 
a cane.  The veteran denied any episode of dislocation or 
inflammatory arthritis.  He said his knee condition did slow 
down his daily activities.  On examination, range of motion 
of the right knee was from 90 degrees in flexion to zero 
degrees in extension.  He endorsed pain when his range of 
motion reached the maximum degrees.  There was no significant 
deformity or swelling.  The knee seemed be to somewhat 
unstable in range of motion.  The diagnoses were clinical 
degenerative joint disease, not proven by x-ray; status post 
torn meniscus of the right knee; and unstable knee joint.

A September 1999 decision from the Office of Hearings and 
Appeals (OHA) of the Social Security Administration was 
associated with the claims folder.  Therein, an 
Administrative Law Judge (ALJ) held that the veteran had been 
rendered disabled since March 1997.  The ALJ listed the 
veteran's disabilities as polyneuropathy, chondromalacia of 
the right knee, and post-traumatic stress disorder (PTSD).  
The medical records considered by the ALJ in his decision 
were included with the decision.  Significantly, a September 
1997 treatment note from J. R. Weir, M.D., shows that the 
veteran was evaluated following his right knee surgery.  His 
knee range of motion was "very good."  There was minimal 
swelling. 

A September 1998 report from the Impartial Evaluation Center 
indicates that the veteran was examined for complaints of 
numbness of the legs and feet, pain in the knees and feet, 
and mental problems.  A complete physical examination was 
conducted.  Of note, the veteran was ambulatory with a wide-
based gait.  There was complete range of motion of all 
joints, without any joint effusion.  No erythema, tenderness, 
or redness was noted.  The veteran was able to squat and 
touch his toes without any difficulty.  However, when getting 
up from a squatting position, he tended to fall.  There was a 
discrepancy in the size of his legs.  There was no acute 
arthritis present.  An October 1998 Physical Residual 
Function Capacity Assessment indicated that the veteran's 
primary physical disability was caused by his polyneuropathy.

The veteran was afforded another VA orthopedic examination in 
March 2000.  He endorsed chronic and continual pain of the 
right knee.  He stated he was unable to stand or sit for 
prolonged periods of time because such actions would 
exacerbate his condition.  He said he even had difficulty 
lying down.  He reported having to use braces and taking 
Dilantin for cramps in his legs.  The veteran asserted that 
he could not do anything insofar as his activities were 
concerned.  He wore bilateral knee braces for lateral support 
and bilateral foot drop braces.  

After removing the foot drop braces, the veteran was able to 
walk slowly with a cane with a stamping gait, locking his 
knees during forward stepping.  It appeared that the 
veteran's whole lower limbs were weaker from the hip joint, 
and that he had difficulty propagating his legs.  There 
appeared to be some atrophy of the entire leg on both sides.  
An examination of the right knee revealed that there was 
normal alignment without any swelling or deformity.  There 
was mild tenderness anteriorly.  Patellar compression was not 
painful and translation was normal.  Ligaments were stable, 
both in anterior-posterior and mediolateral direction.  
Active extension against gravity and resistance was nil.  
Active motion of the knee joint was completely nil, but the 
knee joint could be passively moved from zero to 95 degrees 
with complaint of pain.  All the tendon reflexes were rather 
sluggish and plantar reflex was flexor.  X-rays of the right 
knee were essentially normal and did not show the presence of 
arthritis.  

The diagnosis was normal orthopedic examination of the right 
knee without any arthritis or any other residual of trauma.  
In this regard, the examiner opined that the current severity 
of the veteran's right knee disability was "nil."  He said 
the only symptomatology due to the service-connected 
condition was his subjective complaint of pain.  He stated 
the test of knee movements against gravity or resistance 
could not be determined purely from the orthopedic point of 
view because of the veteran's neuromuscular disorder.  As 
such, any incoordination, weakened movement, excess 
fatigability, and instability were not likely directly 
related to the veteran's right knee orthopedic condition.  
The examiner said he could not find any objective evidence of 
pain or any specific functional loss due to the veteran's 
subjective complaints of pain.  He stated that the degree of 
severity of the pain was mild, and an opinion about 
additional limits of functional loss could not be given 
because of the associated neurological condition of both 
lower extremities.  Similarly, as the veteran had not 
described any flare-ups, the examiner said it was not 
possible to give any opinion about any situation during the 
flare-ups.  The examiner indicated that he had reviewed the 
claims folder as well as a copy of the August 1999 remand.

As noted above, in a rating decision dated in November 2000, 
the noncompensable disability rating assigned for 
chondromalacia of the right knee, status post arthroscopic 
surgery, was increased to 10 percent, effective November 1, 
1997. 

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2000).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The medical evidence shows that the veteran had full and 
painless motion when examined in October 1997.  Weakness of 
the quadriceps was noted to have resulted in limitation of 
motion of the veteran's right knee in March 1999.  The most 
recent (March 2000) VA orthopedic examination report shows 
extension of the veteran's right knee was nil against gravity 
and resistance.  Flexion was also nil on active motion.  The 
knee joint could be moved passively from zero to 95 degrees 
with pain.  However, in this regard, the examiner indicated 
that this severe limitation of range of motion of the right 
knee was due to the veteran's non-service-connected 
neuromuscular disorder.  He further reported that the 
veteran's right knee disorder did not cause any 
incoordination, weakened movement, excess fatigability, 
and/or instability.  There was also no objective evidence of 
pain and an opinion regarding loss of function of knee could 
not be rendered because of the veteran's neurological 
problem.  The examiner said the disability caused by the 
veteran's right knee disorder was limited to his subjective 
complaints of pain, which were viewed as mild.  Thus, while 
it is clear that the veteran has severe functional impairment 
of his right lower extremity, it is also clear that this is 
due to non service-connected disability and that any 
limitation of motion due to the service-connected disability 
does not more nearly approximate that for a 20 percent 
evaluation than that required for a 10 percent evaluation.  

The examinations of the veteran's right knee prior to 
September 1999 disclosed that it was stable.  The September 
1999 examination disclosed that his right knee was somewhat 
unstable in range of motion, but the examiner did not 
identify the cause of this instability.  The March 2000 
examiner indicated that the ligaments of the right knee were 
stable in the anterior-posterior and mediolateral direction.  
Therefore, the Board must conclude that the preponderance of 
the evidence demonstrates that the service-connected right 
knee disability is not productive of instability.  
Accordingly, a higher or separate evaluation under Diagnostic 
Code 5257 is not warranted.  

There is no evidence of locking of the knee so a higher 
evaluation is not warranted under Diagnostic Code 5258.

The Board has considered application of the benefit-of-the-
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claim.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.


ORDER

Entitlement to an increased evaluation for chondromalacia of 
the right knee, status post arthroscopic surgery, is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

